DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over GB 2185714 in view of Carley et al (US 2003/0111852).  
 	Regarding claim 10, GB 2185714 teaches the claimed process (pg 1:95-pg 2:45; figs 1-3; together strap 30 and bracket 32 constitute the claimed insert; the presence of bolt hole within the bracket constitutes the claimed modification), however does not teach using thermoplastic polymer, and injecting into the mold cavity.  It should be noted that GB 2185714 teach using a PU foam; and filling the mold cavity to embed the strap and bracket.  It should be further noted that openings 28 and folded walls of bracket 32 including flanges 36 constitute the modifications to the assembly of the strap and bracket, wherein the modifications allow for the injected foam to be fixed against the shell and the assembly (pg 1:110-123; figs 1-4).  The fixing of the foam by the modifications contributes to or adjusts the energy absorbing characteristics of the bumper by preventing unwanted movement or displacement of the foam during normal usage of the vehicle and/or frontal impact event against the bumper. 
 	Regarding using thermoplastic polymer, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the use of a thermoplastic foam is well-known in the bumper art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic foam in the process of GB 2185714 in order to form a bumper having a desired final product having a desired characteristic.  Regarding injecting into the mold cavity, Carley et al teach forming a bumper by injecting foam into a mold cavity to embed a reinforcing insert (paras. 0094-0095; fig 5).  Since GB 2185714 and Carley et al are analogous with respect to bumpers, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to injection mold the bumper of GB 2185714 as taught by Carley et al in order to efficiently mold the bumper without compromising quality.  
 	Regarding claims 11-12, such is taught by GB 2185714 since the strap and brackets are welded together (pg 1:95-pg 2:45; figs 1-3).  
 	Regarding claim 13, such is taught by GB 2185714 since bolts are added to the strap and brackets (fig 3).   
 	Regarding claim 14, such is taught by GB 2185714 since the metal strap and brackets must have been cut in order to have its shape (pg 1:95-pg 2:45; figs 1-3).
  	Regarding claim 15, such is taught by GB 2185714 since the strap and brackets are metal (pg 1:95-pg 2:45; figs 1-3).  
 	Regarding claim 16, the use of a specific material is a mere obvious matter of choice dependent on the desired final product.  Since the use of a thermoplastic foam is well-known in the bumper art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use thermoplastic foam in the process of GB 2185714 in order to form a bumper having a desired final product having a desired characteristic.  
 	Regarding claim 17, such effect is well-known in the bumper art for its predictability and safety.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to impart the claimed characteristics in the process of GB 2185714 in order to form a bumper having predictable safety features.  
 	Regarding claim 18, such is well-known in the insert molding art in order to reduce cycle time and complexity.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to join the strap and brackets of GB 2185714 within the mold in order to reduce cycle time and complexity. 
  	Regarding claims 19-20, since the specific design and shape of the insert is a mere obvious matter of choice dependent on the desired final product and the claimed design and shape are well-known in the bumper art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed insert design into the process of GB 2185714 in order to form diverse products.  
 	Regarding claim 21, such effect is well-known in the bumper art for its predictability and safety.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to impart the claimed characteristics in the process of GB 2185714 in order to form a bumper having predictable safety features.  
 	Regarding claim 22, since the specific material of the insert is a mere obvious matter of choice dependent on the desired final product and the claimed material is well-known in the bumper art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the claimed insert material into the process of GB 2185714 in order to form diverse products.  
 	Regarding claim 23, such is taught by GB 2185714 since there is a hollow space between the strap and bracket (figs 1-3).  
 	Regarding claim 24, since the use of a mold to form a hole in a preform is well-known in the insert molding art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the mold of GB 2185714 to position the bolt within the bracket of GB 2185714 in order to reduce cycle time and complexity.  
 	Regarding claim 25, such is taught by GB 2185714 since the hollow space between the strap and brackets is tubular in shape (fig 1-3).

Applicant's arguments filed 2/11/22 have been fully considered but they are not persuasive. 
 	Applicant argues GB 2185714 does not teach the insert being modified to adjust energy absorption properties of the component.  This argument is misplaced since openings 28 and folded walls of bracket 32 including flanges 36 constitute the modifications to the assembly of the strap and bracket, wherein the modifications allow for the injected foam to be fixed against the shell and the assembly (pg 1:110-123; figs 1-4).  The fixing of the foam by the modifications contributes to or adjusts the energy absorbing characteristics of the bumper by preventing unwanted movement or displacement of the foam during normal usage of the vehicle and/or frontal impact event against the bumper.  If the foam is displaced either before or during a frontal impact event, the energy absorbing properties of the bumper would be greatly diminished.
 	Applicant should note the well-known statements made by the examiner in the prior art rejections of the non-final Office action mailed 11/12/21 are now considered as admitted prior art since applicant did not traverse the statements in the most recent remarks filed 8/14/20.  See MPEP 2144.03(C).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following USPNs teach injection molded bumpers having an insert therein: 2019/0048962, 20030227183,6672635,6793256,6308999, and 4893576.  GB2185711 and FR2936469 teach injection molded bumpers having an insert therein.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204. The examiner can normally be reached M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744